EXHIBIT 24.1 POWER OF ATTORNEY The undersigned members of the Board of Directors and Executive Officers of Enterprise Financial Services Corp, a Delaware corporation (the “Company”) hereby appoint Frank H. Sanfilippo or Peter F. Benoist as their Attorney-in-Fact for the purpose of signing the Company’s Securities Exchange Commission Form 10-K (and any and all Amendments thereto) for the year ended December 31, 2010. Dated: February 3, 2011 Signatures Title /s/ Peter F. Benoist Peter F. Benoist President and Chief Executive Officer and Director /s/ James J. Murphy, Jr. James J. Murphy, Jr. Chairman of the Board of Directors /s/ Michael A. DeCola Michael A. DeCola Director /s/ William H. Downey William H. Downey Director /s/ John S. Eulich John S. Eulich Director /s/ Robert E. Guest, Jr. Robert E. Guest, Jr. Director /s/ Lewis A. Levey Lewis A. Levey Director /s/ Birch M. Mullins Birch M. Mullins Director /s/ Brenda D. Newberry Brenda D. Newberry Director /s/ John M. Tracy John M. Tracy Director /s/ Sandra A. Van Trease Sandra A. Van Trease Director /s/ Henry D. Warshaw Henry D. Warshaw Director
